Title: To George Washington from Benjamin Stoddert, 16 September 1798
From: Stoddert, Benjamin
To: Washington, George



Sir
Trenton [N.J.] 16. Septr 1798.

You will I know, pardon me for trespassing on your time, my object being the Public good.
If we are to create such a navy, as will make our Commerce respected, and this I cannot doubt, will be the policy of our Country, one Navy yard at least must be established for building Ships. This subject will probably engage the attention of Congress at the ensuing Session, and it will be my Duty, to lay before them the best information in my power to obtain.
The place marked out on the plan of the City of Washington, for the Marine Hospital, has always appeared to me, to be among the most eligible situations in the United States for a Navy yard. The result of all the enquiries I have been able to make, since I have been in office, serves but to confirm me more strongly in this opinion. No place further south, will admit of the same degree of Security against an Enemy—no place to the Northward or Eastward will afford Timber so good, so cheap, or in such abundance. I might add, all other materials for Building & arming of Ships. The Springs in the Neighbourhood, at least 40 feet higher than the Surface of the River water—or Goose Creek or Rock Creek, any of them would afford water to fill locks, to prevent the difficult & sometimes dangerous operation of launching—and Ships by means of such locks, could be repaired without the tedious operations of discharging & heaving down. It is perhaps desireable that the principal navy yard should be under the Eye of Government. It is certainly Just that it should be in the centre of the Union, if it can be so placed with equal advantages to the whole Community.
Nothing of consequence to the Welfare of the Country escapes your penetration. Will you Sir permit me the liberty of soliciting your opinion on this very important subject? The depth of Water in every part of the Channel of the River is a consideration of great magnitude. It has been suggested that about Maryland point the Water is too shallow to admit the passage of Ships of the line—drawing, fully armed, & provisioned, 24 feet.

Joining in the universal prayer for the preservation of a life of inestimable value to the Country—I have the honor to be with the highest respect & esteem sir Yr most Obed. Servt

Ben. Stoddert

